FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                       October 22, 2018
                                                                          Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                            Clerk of Court
                         _________________________________

OMEGA FOREX GROUP, LC, by and
through Robert K. Flath, a Partner other
than a Tax Matters Partner,

      Plaintiff - Appellant,

v.                                                          No. 17-4066

UNITED STATES OF AMERICA,

      Defendant - Appellee.
                      _________________________________

                     Appeal from the United States District Court
                               for the District of Utah
                           (D.C. No. 2:14-CV-00915-BSJ)
                       _________________________________

Michael D. Black (April M. Medley, with him on the briefs), Parr Brown Gee &
Loveless, P.C., Salt Lake City, Utah, appearing for Appellant.

Anthony T. Sheehan, Attorney, Tax Division (Richard E. Zuckerman, Principal Deputy
Attorney General, Travis A. Greaves, Deputy Assistant Attorney General, Gilbert S.
Rothenberg and Bruce R. Ellisen, Attorneys, Tax Division, with him on the brief), United
States Department of Justice, Washington, DC, appearing for Appellee.
                       _________________________________

Before BRISCOE, BALDOCK, and EID, Circuit Judges.
                   _________________________________

BRISCOE, Circuit Judge.
                     _________________________________

      Plaintiff Omega Forex Group LC (Omega), appearing by and through partner

Robert Flath (Flath), appeals from the district court’s decision affirming two Notices
of Final Partnership Administrative Adjustment (FPAA) issued by the Internal

Revenue Service to Omega. The two FPAAs, on the basis of fraud at the partnership

level, eliminated large losses reported by Omega on its tax returns for years 1998 and

1999, and imposed penalties on Omega. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we affirm the district court’s decision.

                                           I

                                 Factual background

      a) The parties

      Omega is a limited liability company organized under the laws of the State of

Utah, with its principal place of business in Sandy, Utah. Omega was formed on or

about June 23, 1994, by an attorney named Dennis Evanson. Capital West, LLC,

another limited liability company controlled by Evanson, was the managing partner

of Omega.

      Flath, at all times relevant to this action, was an endodontist in private practice

in Utah. More specifically, Flath was a corporate officer at Rocky Mountain

Endodontic Associations (RME), where he practiced with other dentists. Flath also

practiced dentistry as a sole practitioner under the name Rock Springs Endodontics

(RSE).

      b) Flath’s “investment” in Omega

      At some point in 1997 or 1998, one of the endodontists in Flath’s practice

suggested that Flath meet with Evanson. Flath’s partner described Evanson as an

expert “in options trading and general business organization and planning, tax

                                           2
planning and asset protection.” Supp. App. at 51. Flath and Evanson met in the last

quarter of 1998. Evanson provided Flath with various materials regarding Omega’s

purported investment program, including an opinion letter from a law firm allegedly

confirming the validity of the program. Flath and Evanson continued to talk during

the last quarter of 1998 about the Omega program. According to Flath, Evanson

indicated that Flath would have a “chance of making money” in the Omega program

“based on [futures] contracts” and foreign currencies. Id. at 53.

      On November 8, 1998, Flath sent a facsimile to Evanson stating that his goals

included reducing his taxes, engaging in United States transactions while keeping his

profits tax free, and funding his children’s educations. Flath summarized his

understanding of Evanson’s proposed investment scheme and noted, in particular,

that he would pay Evanson an initial fee of $18,000 to $20,000 and that Evanson

would also receive a fee equal to 20% of Flath’s tax savings.

      Flath, using his RSE business account, subsequently paid Evanson a $19,700

base fee that purportedly gave Flath the right to become a capital-contributing

member of Omega.

      On December 20, 1998, Flath signed the paperwork to become a partner in

Omega. That paperwork, however, was incomplete. In particular, it failed to specify

the amount of Flath’s capital contribution and Evanson never countersigned the

paperwork to make Flath a partner.




                                           3
      Omega’s general ledgers for 1998 show that Flath contributed a $200,000

promissory note to Omega during 1998. 1 There is no evidence, however, that Flath

ever paid this amount to Omega. Instead, the evidence indicates that on December

22, 1998, Flath made an oral promise to contribute $165,000 in stocks to Omega

before the end of 1998. But Flath did not actually contribute the stocks to Omega

until late March of 1999. And at the time of the actual contribution, the value of the

stocks was approximately $30,000 greater than its value in late December of 1998.

      Beginning in January of 1999, Flath’s group and solo practices, RME and

RSE, began making monthly payments totaling $8,000 to an Evanson-controlled

entity called Commonwealth Professional Reinsurance Ltd. (Commonwealth) for the

ostensible purpose of purchasing professional liability insurance (this despite the fact

that both RME and RSE already had another malpractice insurance in place at that

time, for which they paid a total annual premium of $1,400). Flath treated the

monthly payments by RME as insurance premium payments and deducted those

payments as business expenses on his federal tax returns for RME. Commonwealth

in turn deducted twenty percent (20%) from each premium payment and then

declared a dividend to another Evanson-controlled entity based in the Cayman


      1
         Participants in Omega’s “investment” scheme “either paid cash or signed a
promissory note to become a partner in an Evanson company.” United States v.
Evanson, 584 F.3d 904, 906 (10th Cir. 2009). “If the participant paid cash, his
payment, less [Evanson’s] fee, was credited to his account.” Id. “If he signed a
promissory note, he was under no obligation to make payments on the underlying
loan; on the contrary, if a participant made a ‘loan payment,’ the amount was credited
to his account and, as a bonus, frequently reported as a home-mortgage-interest
deduction.” Id.
                                           4
Islands called International Capital Group (ICG). That dividend was allocated by

ICG to Flath’s fund in ICG.

      Flath, through an Evanson-controlled entity called Cottonwood Financial, was

able to receive fake loans that effectively allowed him to access his “investment”

money in the Omega scheme. In addition, Flath utilized yet another Evanson-

controlled entity, Children’s Charities, to effectively pay his children’s school

tuition. More specifically, Flath would make purported tax-deductible donations to

Children’s Charities and Children’s Charities in turn would give purported

scholarships or loans to Flath’s children.

      Lastly, Flath was able, using the money he had allegedly invested in Omega, to

buy and sell other stocks through ICG in order to avoid having to report the trading in

his tax returns. Evanson allegedly advised Flath that this process was legal.

      In sum, Evanson, in exchange for Flath’s agreed payments, “manufactured

fictitious transactions to conceal income [for Flath] and create apparent [tax]

deductions [for Flath].” Evanson, 584 F.3d at 905.

      c) Flath’s 1998 and 1999 tax returns

      In February of 1999, Omega sent Flath a 1998 K-1 tax form stating that he had

contributed capital during 1998 totaling $200,000 and that his capital account at the

end of 1998 was $49,881. On September 27, 1999, Omega filed a Form 1065 United

States Partnership Return of Income for the 1998 tax year indicating, in pertinent

part, that Flath had contributed $200,000 to join Omega. The K-1 tax form further

stated that Omega had sustained a loss of $4,698,325 during 1998 as a result of

                                             5
foreign currency speculation, that Flath’s percentage of that loss was 3.19%, and that

the resulting amount of Flath’s loss in dollars was $150,119. On March 25, 1999,

Flath and his wife filed a joint federal tax return for 1998 in which they claimed a

pass-through loss from Omega in the amount of $149,856. In doing so, Flath falsely

assured his accountant and tax preparer, Gail Anger, that he had contributed “at least

that much to” Omega during 1998. Supp. App. at 149.

       Flath’s solo business, RSE, filed a 1998 tax return that listed as an ordinary

and necessary expense the $20,000 fee that Flath paid to Evanson. Flath did not

inform Anger of the true nature of the expense.

       For tax year 1999, Flath told the IRS that he contributed $100,000 in cash to

Omega. In fact, however, Flath made no such cash contributions to Omega. Instead,

Flath’s endodontic businesses, RME and RSE, paid a total of $72,000 (comprised of

nine monthly payments of $8,000 each) to Commonwealth during 1999.

       In February of 2000, Omega sent Flath a 1999 K-1 tax form stating that Flath’s

share of Omega’s “[q]ualified nonrecourse financing” liabilities was $249,713. Id. at

101.

       On March 13, 2000, Flath and his wife filed a joint federal tax return for 1999

in which they claimed a pass-through loss from Omega in the amount of $86,724.

       On June 19, 2000, Omega filed a Form 1065 United States Partnership Return

of Income for the 1999 tax year.

       In preparing the 1998 and 1999 returns, Flath was not completely forthcoming

with Anger, his tax accountant. For example, Flath did not tell Anger that Flath was

                                           6
a member of an offshore company called ICG, or that Flath’s businesses were

purportedly paying for supplemental malpractice insurance through Commonwealth.

       d) Flath’s purported withdrawal from Omega

       Flath made no further investments in Omega and took no deductions related to

Omega after 1999. In 2002, Flath allegedly ended his investment in Omega. At no

time during his involvement with Omega, however, did Flath actually take the steps

necessary to become a member of Omega. In particular, Flath never signed and

executed a required Operating Agreement. Further, although Flath signed a Capital

Contribution Agreement, it was never executed by Evanson, Omega’s managing

member. In addition, the Capital Contribution Agreement “[was] blank where an

amount of not less than $10,000 must be recorded.” Aplt. App. at 90. Lastly, Flath

never made the required $10,000 capital contribution in money to Omega.

       e) The indictment of Evanson

       In 2005, a grand jury indicted Evanson and other individuals related to Omega.

In February 2008, Evanson was convicted of conspiracy to commit mail and wire

fraud, tax evasion, and assisting in the filing of false tax returns.

       f) IRS action against Evanson and Omega

       On November 9, 2009, the IRS issued to Evanson, as the Tax Matters Partner

for Omega, a Notice of Beginning of Administrative Proceeding (NBAP). The

NBAP essentially notified Evanson that the IRS was beginning an audit of Omega’s

partnership tax returns. A copy of the NBAP was also sent to Flath.



                                             7
      On August 11, 2014, the IRS issued two FPAAs that made adjustments to

Omega’s 1998 tax return (the 1998 FPAA) and 1999 tax return (the 1999 FPAA).

The 1998 FPAA indicated that the IRS was eliminating entirely Omega’s alleged

$4,698,325 loss for tax year 1998 due to fraud at the partnership level. Similarly, the

1999 FPAA indicated that the IRS was eliminating entirely Omega’s alleged

$3,058,405 loss for tax year 1999 due to fraud at the partnership level.

      Evanson did not file a petition for readjustment within the ninety days allowed

by 26 U.S.C. § 6226(a), and no partner of Omega other than Flath attempted to

challenge the FPAAs. 2

      g) Flath’s response to the FPAAs

      On December 16, 2014, Flath’s counsel sent a letter to the IRS “remit[ting] the

amount of $93,687.00 . . . and designat[ing] th[e] remittance as a deposit under IRC

§6226 [sic].” Id. at 42. The letter stated that “[t]he amount of the deposit was

calculated by multiplying the amount of all deductions related to Omega that were

claimed on . . . Flath’s 1998 and 1999 tax returns and multiplying that amount by

39.6%, the highest marginal rate in effect during those years.” Id.

      On April 8, 2015, Flath made a deposit with the IRS related to the FPAAs in

the amount of $252,076.86. On March 12, 2015, the IRS issued Notices of

Computational Adjustment to Flath and his ex-wife.


      2
        At that time, § 6226(a) was entitled “Petition by tax matters partner” and it
gave “the tax matters partner” ninety days within which to “file a petition for a
readjustment of the partnership items” listed in an FPAA. 26 U.S.C. § 6226(a)
(2013). Section 6226(a) has since been amended.
                                           8
                                           II

                                Procedural background

      On December 18, 2014, Omega, appearing by and through Flath, initiated this

action by filing a complaint in federal district court against the United States. The

complaint was captioned “PETITION FOR READJUSTMENT OF PARTNERSHIP

ITEMS UNDER INTERNAL REVENUE CODE SECTION 6226.” Id. at 13. The

complaint purported to “challenge[] the adjustments that the [IRS] . . . determined

should be made to the Form 1065 partnership tax returns filed by Omega for the

taxable years ended [sic] December 31, 1998 and December 31, 1999.” Id. at 13–14.

The complaint alleged that “[t]he issues in th[e] case [we]re whether the statute of

limitations for assessment ha[d] expired as to . . . Flath’s interest in Omega, whether

the IRS should be barred under the doctrine of laches from pursuing the assessments,

and whether the adjustments [outlined in the two FPAAs] [we]re valid and correct.”

Id. at 14. The complaint requested a refund of Flath’s deposits related to the FPAA

assessments, as well as attorneys’ fees pursuant to 26 U.S.C. § 7430.

      The parties filed cross-motions for summary judgment. On August 7, 2015,

the district court issued an order granting partial summary judgment in favor of the

United States “on the issue of whether the defense of laches bar[red] the United

States from enforcing its tax claims” against Flath. Id. at 54.

      After additional discovery, the parties filed a second round of summary

judgment motions. On December 20, 2016, the district court issued an order denying

the motions on the grounds that there “[we]re issues of fact and credibility necessary

                                           9
to the resolution of the motion[s] that c[ould] only be resolved at trial.” Id. at 58.

The district court did rule as a matter of law, however, “that the taxpayer must have

the requisite intent [to commit fraud] in order to extend the statute of limitations

pursuant to 26 U.S.C. §6501(c)(1) [sic].” Id. “Specific to this case,” the district

court stated, “the [United States] must prove that . . . Flath had the requisite intent in

order to extend the statute of limitations for his joint returns in 1998 and 1999.” Id.

       The United States’ position was that “Flath’s 1998 and 1999 returns were false

or fraudulent and [his] intent to evade tax relating to these returns ke[pt] the statute

of limitations open under Section 6501(c) for the IRS to make assessments on th[o]se

returns.” Id. at 60. The United States further alleged “that Flath participated

indirectly in the preparation of the Omega . . . return[s]” and that those “returns d[id]

not qualify as returns under the relevant test.” Id. at 61.

       The matter proceeded to a bench trial on February 6, 2017. The purpose of the

trial was “to consider [Flath’s] use in his returns of pass through losses created by

Omega.” Omega Forex Grp., LC v. United States, No. 2:14-CV-00915-BSJ, 2017

WL 927604 at *1 (D. Utah Mar. 8, 2017). More specifically, the trial court focused

on “whether or not by clear and convincing evidence Flath intended to defraud the

United States of rightfully owed taxes for each year.” Id. After hearing all of the

evidence, the district court concluded that “[t]he short answer as to intent [wa]s yes.”

Id. In support of this conclusion, the district court found that “[w]hen Flath signed

his 1998 tax return on March 25, 1999, his purported $200,000 capital contribution

used as the basis to allocate his loss was non-existent.” Id. (footnote omitted). The

                                            10
district court in turn found that “what [wa]s important [wa]s that the $165,000—less

a fee to Evanson—by some special form of bookkeeping sleight of hand, ended up in

a protector account in a Cayman Island entity called . . . ICG.” Id. That ICG

account, the district court found, “was controlled by Evanson but subject to the will

of Flath.” Id. “In short,” the district court found, “the capital contribution [of Flath],

whenever it was made, passed through to [ICG] for the benefit of Flath, who suffered

no loss at all.” Id. Thus, the district court found, “Flath kept substantially all of his

capital contribution less Evanson’s fee.” Id. The district court also found that Flath

“did not tell [Anger, his accountant,] about a protector account located in the Cayman

Islands where $165,000—paid thereafter—would be placed on deposit free from

currency speculation and available for use for the purchase of stock shares or the

payment of the more mundane expenses of life such as tuition for a child.” Id. at *2.

       As for Flath’s 1999 tax return, the district court found that “[t]he experience

was similar.” Id. Although “the K-1” form issued by Omega to Flath “showed

Flath’s share of [Omega’s purported] loss to be $85,793,” the district court found that

Flath sustained no such loss. Id. Specifically, the district court found that “[t]he

initial balance of [Flath’s] ICG account for 1999 had been augmented by periodic

transfers from” Commonwealth, and that “Commonwealth . . . purportedly sold . . . to

Flath and his endodontic practices a secondary malpractice policy with a monthly

premium of $8,000 per month.” Id. But, the district court found, “[t]hat monthly

premium payment amount, less a fee to Evanson, was periodically transferred to

Flath’s ICG account.” Id. In other words, the district court found that “[t]hrough

                                            11
creative bookkeeping, the insurance premium payments made by Flath’s endodontic

practices to Commonwealth . . . ended up, less Evanson’s fee, as capital contributions

for Flath’s personal interest in Omega . . . and as amounts in Flath’s ICG account that

Flath could continue to draw down upon.” Id.

      The district court further found as follows:

      Flath was a college graduate, a retired naval officer of twenty years, and
      a private dentist with a practice that produced revenues of several
      hundred thousand dollars per year. Had he made a capital contribution
      in 1998 of $200,000 to Omega . . . for currency speculation, as noted in
      the 1998 K–1 provided to him, he would have been aware of it. Had he
      made a contribution of $100,000 in 1999 to Omega . . . for currency
      speculation, as noted in the 1999 K-1 provided to him, he would have
      been aware of it. What he did pay through stock sales, less fees to his
      tax expert Evanson, ended up on deposit with ICG subject to his control.
      Flath’s “at risk” capital contribution—purportedly lost—was used by
      him from time to time to buy stocks and to pay family expenses. Flath
      knew that as well.

Id.

      The district court rejected Flath’s assertion that “he relied on ‘expert advice’—

namely, Evanson and CPAs Gail Anger and Bryce Olson—which [could have]

negated fraudulent intent.” Id. at *3. The district court noted that “[i]t is a strange

form of ‘expertise’ which suggests one may still spend what is lost.” Id. In any

event, the district court found that “[i]n reality, what Evanson was providing Flath

was tax deductions purportedly from unsuccessful currency speculations by Omega .

. . with a guaranty that money purportedly at risk was not at risk at all.” Id. “As to

CPAs Gail Anger and Bryce Olson,” the district court found that Flath did not supply

them with “accurate and complete information.” Id.


                                           12
      Based on these findings, the district court denied the claims for relief asserted

in the petition and upheld “the adjustments in the Omega . . . FPAAs that

disallow[ed] the fraudulent Section 988 losses.” Id. The district court also

“determine[d] that the fraud penalty [wa]s applicable to such losses,” and that “the

statute of limitations as to Flath [wa]s still open to make the assessments relating to

such adjustments.” Id.

      Final judgment was entered on March 27, 2017. Flath filed a notice of appeal

on April 27, 2017.

                                           III

      Flath, on behalf of Omega, raises three issues on appeal: (1) whether the

district court erred in holding that the FPAAs issued by the IRS to Omega were not

barred by the applicable statute of limitations; (2) even assuming the district court

applied the proper statute of limitations, whether it incorrectly applied the legal

standards for determining whether Flath had fraudulent intent as to his personal tax

returns; and (3) whether the district court erred in determining the asserted fraud

penalty at the partnership level. 3 For the reasons discussed below, we reject all of

these arguments.


      3
         In the “Statement of Issues” section of Flath’s opening brief, he identifies six
issues on appeal. But the first two issues he identifies—whether the district court
“err[ed] in holding that the statute of limitations remained open for assessment of
the” FPAAs and whether the district court “appl[ied] the incorrect statute of
limitations to the FPAAs by failing to apply 26 U.S.C. § 6229”—are the same. Aplt.
Br. at 2. Consequently, we will treat them as one issue. Likewise, the third, fourth,
and fifth issues identified by Flath—whether the district court “err[ed] in finding that
[he] had fraudulent intent as to his personal tax returns,” whether the district court
                                           13
             The Code’s framework for taxing partnerships and partners

       Before addressing the issues raised by Flath on appeal, we begin by briefly

reviewing the Code’s framework for the taxation of partnerships and partners.

“Unlike individuals and corporations, partnerships are not separately taxable

entities.” Chai v. Comm’r, 851 F.3d 190, 196 (2d Cir. 2017). “A partnership’s

income and expenses pass through to the individual partners, who must pay a tax on

their proportionate shares of net gain or may claim a deduction for their shares of net

loss.” Id. Until recently, “[p]artnership tax [wa]s subject to the procedures set forth

in the Tax Equity and Fiscal Responsibility Act of 1982 (‘TEFRA’), Pub. L. No. 97-

248, 96 Stat. 324 (codified as amended at I.R.C. §§ 6221–6234).” Id. Congress

enacted TEFRA “to promote consistent tax treatment of partners and to avoid

duplicative litigation.” Prati v. United States, 603 F.3d 1301, 1305 (Fed. Cir. 2010).

Although TEFRA was recently repealed (effective January 1, 2018), its provisions

still apply to the case at hand.

       TEFRA “require[d] partnerships to file informational returns reflecting the

distributive shares of income, gains, deductions, and credits attributable to its

partners.” Curr-Spec Partners, L.P. v. Comm’r, 579 F.3d 391, 394 (5th Cir. 2009)

(quotations omitted). “Accordingly, the individual partners [we]re responsible for


“exceed[ed] the scope of its subject matter jurisdiction in this partnership-level
proceeding by evaluating Flath’s outside tax basis in his Omega partnership interest,”
and whether the district court “appl[ied] the incorrect legal standard to determine
whether [his] reliance on expert advice negated a finding that he had fraudulent intent
as to his personal tax returns”—are related and will be treated as one general issue.
Id. at 2-3.
                                           14
reporting their pro rata share of tax on their income tax returns.” Id. (quotations

omitted). “Items more appropriate for determination at the partnership level [we]re

designated ‘partnership items,’ which [we]re to be treated at the partnership level;

other items [we]re designated ‘nonpartnership items,’ which [we]re to be treated at

the individual partner level.” Id.

      “To initiate adjustments to partnership items, TEFRA require[d] the IRS to

conduct a unitary audit of the partnership and issue a final partnership administrative

adjustment (‘FPAA’) to the partners, which the partners [could] challenge in a single

judicial proceeding . . . .” Chai, 851 F.3d at 196. Thus, an FPAA “[wa]s analogous

to the statutory notice of deficiency furnished to individuals.” Curr-Spec, 579 F.3d at

394. “After the FPAA bec[ame] final, the Commissioner [could] assess tax to the

individual partners whose tax returns for the year or years in question remain[ed]

open under IRC § 6501(a), for those partners’ distributive shares of the adjusted

partnership items.” Id. at 394–95.

      Under TEFRA, each partnership was required to designate a “tax matters

partner” (TMP). 26 U.S.C. § 6231(a)(7). The TMP was authorized to take actions on

behalf of the partnership, but TEFRA also required that the other partners be given

notice of, and be allowed to participate in, administrative and judicial proceedings

regarding the partnership. Partners with a 1% or greater interest in the partnership

were classified as “notice partners” entitled to notice from the IRS of the TEFRA

partnership proceeding, including the FPAA. 26 U.S.C. §§ 6223(b), (d), 6224(a).



                                           15
       If the TMP did not file a petition contesting an FPAA within 90 days after the

IRS mailed it, any notice partner could file a suit in the Tax Court, the Court of

Federal Claims, or the appropriate district court within the 60-day period following

the expiration of the 90-day period given to the TMP. 26 U.S.C. § 6226(a), (b). If a

notice partner petitioned in the district court or the Court of Federal Claims, he or she

had to first deposit with the IRS the amount by which his or her taxes would be

increased if the court were to uphold the adjustments set forth in the FPAA. 26

U.S.C. § 6226(e)(1). The court overseeing the petition had jurisdiction to determine

all partnership items for the partnership taxable year, the proper allocation of those

items among the partners, and the applicability of any penalty or other addition to tax

related to an adjustment of a partnership item. 26 U.S.C. § 6226(f). Of special

importance to the case at hand, the court also had jurisdiction to adjudicate an

assertion by a participating partner that the limitations period for assessing

partnership-related taxes against him or her had expired. 4 26 U.S.C. § 6226(d)(1)(B)

(stating that “any person treated under subsection (c) as a party to an action shall be

permitted to participate in such action . . . solely for the purpose of asserting that the

period of limitations for assessing any tax attributable to partnership items has

expired with respect to such person, and the court having jurisdiction of such action

shall have jurisdiction to consider such assertion”).



       4
        As the government notes, “each partner could have his own limitations period
for partnership-related assessments against him, and limitations defenses regarding
such assessments were adjudicated at the partnership level.” Aple. Br. at 34.
                                            16
       In this case, Evanson, who was Omega’s TMP, did not file a petition

contesting the two FPAAs issued by the IRS to Omega. But Flath, a notice partner of

Omega, exercised his right to challenge the FPAAs by filing this suit and depositing

the specified amount with the IRS. The district court in this case then resolved the

specific issues raised by Flath, including whether the FPAAs were properly issued,

whether Omega was subject to a penalty, and whether the statute of limitations had

run against Flath personally.

            Does the statute of limitations bar the FPAAs issued to Omega?

       In his first issue on appeal, Flath argues that the district court erred in holding

that the statute of limitations did not bar the FPAAs issued by the IRS to Omega. We

review de novo the district court’s application of a statute of limitations. Leathers v.

Leathers, 856 F.3d 729, 757 (10th Cir. 2017).

       Internal Revenue Code § 6501(a) establishes a default three-year statute of

limitations for the assessment 5 and collection of taxes: “Except as otherwise provided

in this section, the amount of any tax imposed by this title shall be assessed within 3

years after the return was filed . . . .” 26 U.S.C. § 6501(a). Other Code provisions,

however, serve to extend, toll, or create exceptions to this default three-year period of

limitations. In particular, if a return is “false or fraudulent . . . with the intent to

evade tax, the tax may be assessed . . . at any time.” 26 U.S.C. § 6501(c)(1).




       5
       An “assessment” is the official recording of a taxpayer’s liability by the IRS.
26 U.S.C. § 6203.
                                             17
       Flath argues, however, that this case is governed by what he characterizes as a

separate and distinct statute of limitations set forth in now-defunct (but still

applicable to this case) § 6229. Section 6229 was enacted as part of TEFRA. 6

Section 6229 was entitled “Period of limitations for making assessments,” and

subsection (a) thereof stated:

       (a) General rule.—Except as otherwise provided in this section, the
       period for assessing any tax imposed by subtitle A with respect to any
       person which is attributable to any partnership item (or affected item)
       for a partnership taxable year shall not expire before the date which is 3
       years after the later of—
       (1) the date on which the partnership return for such taxable year was
       filed, or
       (2) the last day for filing such return for such year (determined without
       regard to extensions).

26 U.S.C. § 6229(a).

       Subsection 6229(c), entitled “Special rule in case of fraud,” provided, in

pertinent part:

       (1) False return.—If any partner has, with the intent to evade tax,
       signed or participated directly or indirectly in the preparation of a
       partnership return which includes a false or fraudulent item—
       (A) in the case of partners so signing or participating in the preparation
       of the return, any tax imposed by subtitle A which is attributable to any
       partnership item (or affected item) for the partnership taxable year to
       which the return relates may be assessed at any time, and
       (B) in the case of all other partners, subsection (a) shall be applied with
       respect to such return by substituting “6 years” for “3 years.”

26 U.S.C. § 6229(c)(1).



       6
        The Tax Cuts and Jobs Act of 2017, Pub. L. No. 115-97, 131 Stat. 2054
(2017), amended the Code and eliminated § 6229. The parties agree, however, that
the pre-2017 Code provisions are applicable to this dispute.
                                            18
       Flath argues that where, as here, a case involves a partnership return, “[t]he

first step in computing each tax partner’s statute of limitations is to refer to the

primary limitations statute found in . . . § 6501.” Aplt. Br. at 14. “The second step,”

Flath asserts, “is to determine whether any extensions to the statute of limitations

apply.” Id. But, he asserts, none of those extensions “apply to partnership

proceedings” because, in his view, § 6501 “applies solely to the personal return filed

by the taxpayer.” Id. “In other words,” he argues, “the Omega partnership return

and items on that return are not considered for purposes of [§] 6501.” Id. at 15.

“Instead,” Flath asserts, § “6501(n)(2) refers one to the TEFRA partnership

provisions to determine whether any extensions apply.” Id. Section 6501(n)(2)

stated (prior to the recent amendments): “For extension of period in the case of

partnership items (as defined in section 6231(a)(3)), see section 6229.” 7 26 U.S.C.

§ 6501(n) (2015). Flath argues that, “[r]eading Section 6501 and Section 6229

together, the computation of a tax partner’s statute of limitations with respect to a

partnership item (such as the currency trading losses here) starts with the general 3

year assessment period and is extended beyond that solely according to Section

6229.” Aplt. Br. at 15.

       Flath in turn argues that “Section 6229(c) sets two different limitations periods

related to partnership items depending on the partner’s involvement in an allegedly

fraudulent partnership: culpable partners who help prepare the partnership return are


       7
        Section 6501(n), as recently amended, now makes no reference to
partnerships or the non-existent § 6229.
                                            19
subject to an indefinite limitations period; all other partners are subject to a six year

period.” Aplt. Reply Br. at 3. Flath argues that “[h]ere, the IRS has not shown (nor

did the District Court find) that Flath falls into the group of culpable partners,

therefore he is in the ‘other’ category” and, consequently, “the statute of limitations

(normally three years) was only extended to six years and expired before the FPAAs

were issued.” Id.

         The government, not surprisingly, has an entirely different view of how § 6229

should be interpreted and, as well, how §§ 6501 and 6229 were intended to operate

together. According to the government, § 6229 “was not” intended by Congress as

“an independent statute of limitations for assessing partnership-related taxes,” but

rather worked in conjunction with § 6501 to extend the general three-year statute of

limitations under certain circumstances in cases involving partnerships. Aple. Br. at

30. In other words, the government argues, § 6229 was not intended by Congress to

“shorten the three-year period of §6501(a),” but rather was intended to “extend that

period by establishing a minimum time for assessing partnership-related taxes.” Id.

at 31.

         Three federal appellate courts have addressed this issue and all agree with the

government’s position. Most recently, the Fifth Circuit rejected the notion “that IRC

§ 6229(a) is an independent three-year limitations period for the issuance of an

FPAA, which period begins to run on the later of the date that the partnership files its

informational return or the date that it is due.” Curr-Spec, 579 F.3d at 396. Instead,

the Fifth Circuit concluded:

                                            20
      The unambiguous language of IRC § 6229(a) and IRC § 6501(a)
      mandates our conclusion that IRC § 6501(a) creates a three-year
      limitations period within which the Commissioner must assess “any tax”
      on individual partners—a period which IRC § 6229(a) can never
      shorten, regardless of the length of time that might have elapsed
      between the filing of the partnership’s informational return and the
      Commissioner’s issuance of an FPAA. Rather, IRC § 6229(a)
      establishes only the minimum time period that, when necessary,
      extends, i.e., supercedes [sic], the general three-year limitations period
      of IRC § 6501(a). For partnership items, the otherwise applicable
      limitations period of IRC § 6501(a) “shall not expire before the date
      which is 3 years after the later of . . . the date on which the partnership
      return . . . was filed” or the date on which it was due.

Id. (alteration in original). The Fifth Circuit agreed with the Tax Court that

“[s]ection 6229 provides a minimum period of time for the assessment of any tax

attributable to partnership items (or affected items) notwithstanding the period

provided for in section 6501, which is ordinarily the maximum period for the

assessment of any tax,” and that, consequently, “[t]he section 6229 minimum period

may expire before or after the section 6501 maximum period.” Id. at 397 (quoting

Rhone-Poulenc Surfactants & Specialties, L.P. v. Comm’r, 114 T.C. 533, 542 (2000)

(en banc) (emphasis added by Tax Court)).

      Similarly, the Federal Circuit held that, “[b]ased on the plain text of the

statute, § 6229(a) does not create an independent statute of limitations.” AD Global

Fund, LLC ex rel. N. Hills Holding, Inc. v. United States, 481 F.3d 1351, 1354 (Fed.

Cir. 2007). The court noted that “[u]nlike the unequivocal language creating a statute

of limitations in § 6501, § 6229(a) contains no mandatory words establishing a time

within which assessments must be made.” Id. at 1354. More specifically, the court

noted that “the three-year limitations period in § 6229(a) does not unambiguously

                                           21
define an end date for making an assessment because it uses the phrase ‘shall not

expire before’ and thus leaves open the possibility that the applicable limitations

period may expire after the periods set forth therein.” Id. (quotations omitted).

      The Federal Circuit also explained that the scheme outlined in TEFRA, which

included § 6229, “contemplate[d] that adjustments to partnership items are made in

one proceeding before assessments are made at the individual partner level.” Id. at

1355. This interpretation, the Federal Circuit noted, “may extend the regular statute

of limitations in § 6501(a) for assessments to individual partners, but it does not alter

the statutory scheme of determining partnership items in one partnership-level

proceeding.” Id. This construction, the Federal Circuit thus held, “is consistent with

a statutory scheme that intends that adjustments to a partnership tax return be

completed in one consistent proceeding before individual partners are assessed for

partnership items.” Id.

      Lastly, the D.C. Circuit also “affirm[ed] the Tax Court’s interpretation” of

§§ 6501 and 6229. Andantech, L.L.C. v. C.I.R., 331 F.3d 972, 976 (D.C. Cir. 2003).

More specifically, the D.C. Circuit agreed with the Tax Court “that § 6501 provides a

general period of limitations for assessing and collecting any tax imposed by the

Code, and that § 6229(a) sets forth a minimum period for assessing any income tax

with respect to any person that is attributable to any partnership item or affected

item.” Id. In other words, “the ‘shall not expire’ language of § 6229, together with

the broad application of § 6501 work in conjunction to provide for a minimum or

extension of the § 6501 period, not an independent statute of limitations for

                                           22
partnership items.” Id. at 977. “This interpretation,” the D.C. Circuit noted,

“ensure[s] that the IRS could assess a partnership tax against a late or non-filing

partner.” Id.

      Notably, Flath offers no arguments that seriously undercut the reasoning of

these three decisions. Indeed, Flath mentions only the Curr-Spec decision in his

appellate pleadings and, in doing so, does not attempt to challenge its key holding.

He makes no mention at all of AD Global or Andantech. He does cite to a different

Federal Circuit court opinion, Prati v. United States, 603 F.3d 1301 (Fed. Cir. 2010),

for the proposition “that 26 U.S.C. §§ 6229 and 6501 operate in tandem to provide a

single limitations period—not a menu from which the IRS can choose.” Aplt. Reply

Br. at 3. Curiously, however, that proposition, which is correct, actually undercuts

Flath’s argument that the statute of limitations in this case is controlled exclusively

by § 6229. See Prati, 603 F.3d at 1307 (“[T]he limitations period is the period

defined by section 6501, as extended when appropriate by section 6229. Sections

6501 and 6229 do not operate independently to allow a taxpayer to assert one in

isolation and thereby render an otherwise timely assessment untimely.”).

      We conclude that the interpretation urged by the government and adopted by

the Fifth, Federal and D.C. Circuits is sound and should be applied in this case.

Under that interpretation, the applicable limitations period is defined by § 6501 and,

because Flath’s individual return was determined to be “false or fraudulent . . . with

the intent to evade tax,” the limitations period is endless, i.e., “the tax may be

assessed . . . at any time.” 26 U.S.C. § 6501(c)(1).

                                            23
        Did the district court correctly apply the legal standards to determine
         whether Flath had fraudulent intent as to his personal tax returns?

       In his second issue on appeal, Flath argues that, even assuming the district

court applied the correct statute of limitations, the district court “incorrectly applied

the legal standards to determine whether Flath had fraudulent intent as to his personal

returns.” Aplt. Br. at 17–18. In support, Flath asserts that the district court

“exceed[ed] its jurisdiction by evaluating and determining Flath’s outside tax basis—

which is not a partnership item properly considered in a TEFRA partnership level

proceeding.” Id. at 18–19. Flath further asserts that “the District Court applied the

wrong legal standard in evaluating whether [his] reliance on expert advice negated

any fraudulent intent with respect to his personal returns.” Id. at 19.

       Flath is wrong in asserting that the district court lacked jurisdiction to consider

his outside tax basis, i.e., the value of the assets that he contributed to the Omega

partnership, for purposes of determining whether he had fraudulent intent as to his

personal returns. See Marriott Int’l Resorts, L.P. v. United States, 586 F.3d 962, 972

(Fed. Cir. 2009) (“A partnership’s basis in its assets is referred to as its ‘inside basis,’

and a partner’s basis in his or her partnership interest is called his or her ‘outside

basis.’”). As previously noted, § 6226(d) provided the district court with jurisdiction

to adjudicate Flath’s assertion that the limitations period for assessing Omega’s

partnership-related taxes against him had expired. That grant of jurisdiction

necessarily allowed the district court to examine any and all items on Flath’s personal

returns for purposes of determining whether Flath had fraudulent intent in filing those


                                            24
returns. In doing so, the district court properly considered the entirety of Flath’s

relationship with Omega, including the value and timing of the assets he actually

contributed to Omega (i.e., his outside tax basis in Omega), versus the amounts that

Omega reported in its records and that Flath reported on his personal tax returns. The

district court also properly considered Flath’s transactions with the other Evanson-

controlled entities because, as the government notes, “those matters were relevant to

the issue whether Flath committed fraud on his individual returns.” Aple. Br. at 39.

      Flath is also wrong in arguing that the district court erred in considering his

reliance on outside accounting and legal advice. Flath argues that “[t]he District

Court should have stopped when it found that [he] relied on Evanson’s and Anger’s

advice, and the District Court should have found that Flath lacked fraudulent intent as

to his personal returns.” Aplt. Br. at 24. In other words, Flath argues, “no matter

whether the advice was good or reasonable, Flath did not procure it fraudulently, and

no facts were introduced at trial or found by the District Court to support such a

finding.” Id. As for Anger (Flath’s accountant) specifically, Flath argues that “[i]f

Anger needed additional information” from Flath, “it was [Anger’s] obligation to

request it.” Id. “It certainly cannot be considered fraud,” Flath argues, “to fail to

affirmatively provide that which is not requested.” Id.

      Flath’s arguments, however, ignore a key point of law, as well as the evidence

presented at trial. As this court indicated long ago in Davis v. Comm’r, 184 F.2d 86,

88 (10th Cir. 1950), taxpayer reliance on expert advice hinges, in part, on the

taxpayer making “a full disclosure to the expert preparing” his tax return. In the case

                                           25
at hand, however, the evidence presented by the government at trial established, and

the district court expressly found, that Flath actively concealed information from

Anger (and Olson) that was relevant to preparation of Flath’s personal tax returns.

For example, the evidence indicated that Anger expressly told Flath that Anger was

claiming the $149,857 Omega loss on Flath’s 1998 personal tax return “based on

[Flath’s] statement that [he] had contributed at least that much to [Omega].” Supp.

App. at 149. The evidence, however, clearly established that Flath had not made the

requisite capital contribution to Omega, but nevertheless failed to disclose this

information to Anger. The evidence also clearly established that Flath failed to

inform Anger that he suffered no loss at all, and that the capital contribution Flath

eventually made to Omega ended up in a protector account in the Cayman Islands

and available for Flath’s use. Flath also, with regard to the 1998 tax return, failed to

tell Anger that a $19,700 deduction for legal expenses on the tax return was actually

the amount that Flath paid to Evanson as the membership fee to join the Omega

investment scheme. As for Flath’s 1999 tax return, the evidence of him concealing

information from Anger was even more egregious. In short, Flath lied to Anger

about “the source of his purported $100,000 contribution to Omega,” “repatriated

untaxed or already deducted income under labels calculated to deceive the IRS,” and

“excluded from income or deducted the alleged insurance premiums that landed in

his ICG membership.” Aple. Br. at 51. In sum, because Flath failed to disclose all

relevant financial information to Anger, he is in no position to argue that he

reasonably relied on Anger’s tax advice.

                                           26
       As for Flath’s purported reliance on “legal advice,” he is referring to a letter

that Evanson provided him from a law firm. The district court found, however, that

the letter “did not relate to Omega . . . and [thus] d[id] not help Flath.” Dist. Ct.

Docket No. 83 at 6. Notably, Flath does not challenge this factual finding on appeal.

And a review of that letter, which is included in the government’s supplemental

appendix, indicates that it discusses “the material federal income tax consequences to

[Evanson] in connection with the Euro Pacific Corporation,” not Omega. Supp. App.

at 109. Thus, it is clear that Flath did not receive or rely on any “legal advice”

stating that the Omega scheme was proper, let alone any advice indicating that the

entries on his personal tax returns were proper.

       In the section of his opening brief that argues the district court “incorrectly

applied the legal standards to determine whether Flath had fraudulent intent as to his

personal tax returns,” Aplt. Br. at 17–18, Flath also asserts, in passing, a separate and

distinct issue that is not mentioned in his table of contents or Statement of Issues, i.e.,

that “[t]he District Court should have focused on whether the currency trading losses

[by Omega] were allowable at the partnership level and fraudulent as to Flath,” and

that “[t]he District Court did not make sufficient findings to disallow the losses at the

partnership level.” Id. at 20. Assuming, for purposes of argument, that this is

intended by Flath to be a separate and distinct issue on appeal, we conclude there is

no merit to it.

       As the government notes in its appellate response brief, the assessments made

by the Commissioner in the two FPAAs issued to Omega are presumed to be correct,

                                            27
and it was Flath’s burden, as the petitioner in this case, to prove that those

assessments were wrong. Welch v. Helvering, 290 U.S. 111, 115 (1933); Crescent

Holdings, LLC v. Comm’r, 141 T.C. 477, 485 (T.C. 2013) (“The Commissioner’s

determinations in an FPAA are generally presumed correct, and a party challenging

an FPAA has the burden of proving that the Commissioner’s determinations are in

error.”). Notably, Flath makes no attempt in his appellate brief to explain why

Omega’s currency trading losses should have been allowable, nor does he cite to any

portions of the trial transcript relevant to that issue. In other words, as the

government argues in its response brief, “Flath makes no attempt in his brief to make

an affirmative case why, on the evidence, the District Court erred in upholding the

IRS’s disallowance of the losses.” Aple. Br. at 54. Thus, the issue appears to have

effectively been waived by Flath.

           Did the district court err in determining the asserted fraud penalty at
                                    the partnership level?

       In his third and final issue on appeal, Flath argues that, “[s]eparate from the

entire question of whether the District Court properly upheld the FPAAs[’]

disallowance of the trading losses on the Omega partnership returns, the District

Court also upheld the IRS’[s] assessment of the fraud penalty at the partnership level

in the FPAAs.” 8 Aplt. Br. at 26. Flath argues that “[t]his exceeded the District


       8
        In the FPAAs, the IRS determined that Omega’s claimed currency trading
losses were fraudulent at the partnership level, and the FPAAs asserted that Omega
was subject to a fraud penalty pursuant to 26 U.S.C. § 6663(a). Section 6663(a)
imposes a penalty of 75% of the portion of any underpayment of tax attributable to
fraud.
                                             28
Court’s jurisdiction and was error.” Id. That is because, Flath argues, a “fraud

penalty is not a partnership item, and is not included in that grant of jurisdiction.” Id.

We disagree.

       As relevant to this case (and prior to its recent repeal), Section 6226(f) of the

Code stated:

       A court with which a petition is filed in accordance with this section
       shall have jurisdiction to determine all partnership items of the
       partnership for the partnership taxable year to which the notice of final
       partnership administrative adjustment relates, the proper allocation of
       such items among the partners, and the applicability of any penalty,
       addition to tax, or additional amount which relates to an adjustment to a
       partnership item.

26 U.S.C. § 6226(f) (2016) (emphasis added).

       In United States v. Woods, 571 U.S. 31 (2013), the Supreme Court held that “a

court in a partnership-level proceeding [under TEFRA] has jurisdiction to determine

not just partnership items, but also ‘the applicability of any penalty . . . which relates

to an adjustment to a partnership item.’” Id. at 39 (quoting § 6226(f)). The Court

also held that “[p]rohibiting courts in partnership-level proceedings from considering

the applicability of penalties that require partner-level inquiries,” such as outside

basis, “would be inconsistent with the nature of the ‘applicability’ determination that

TEFRA requires.” Id. at 40. “Under TEFRA’s two-stage structure,” the Court

explained, “penalties for tax underpayment must be imposed at the partner level,

because partnerships themselves pay no taxes . . . [a]nd imposing a penalty always

requires some determinations that can be made only at the partner level.” Id. “Yet,”

the Court continued, “notwithstanding that every penalty must be imposed in partner-

                                            29
level proceedings after partner-level determinations, TEFRA provides that the

applicability of some penalties must be determined at the partnership level.” Id. at

40–41. Thus, the Court stated, “[t]he applicability determination is therefore

inherently provisional; it is always contingent upon determinations that the court in a

partnership-level proceeding does not have jurisdiction to make.” Id. at 41. In short,

“[b]arring partnership-level courts from considering the applicability of penalties that

cannot be imposed without partner-level inquiries would render TEFRA’s

authorization to consider some penalties at the partnership level meaningless.” Id.

      In light of § 6226(f) and Wood, we conclude that the district court in this case

did not exceed its jurisdiction in considering and upholding the fraud penalties set

forth in the two FPAAs.

                                               IV

      The judgment of the district court is AFFIRMED.




                                          30